IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46124

STATE OF IDAHO,                                 )
                                                )   Filed: December 21, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
OMAR GUADALUPE SOTO,                            )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order denying Idaho         Criminal    Rule    35   motion      for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Omar Guadalupe Soto pled guilty to possession of methamphetamine, Idaho Code § 37-
2732(c). The district court imposed a unified sentence of five years, with a minimum period of
confinement of one and one-half years. Soto filed an Idaho Criminal Rule 35 motion for
reduction of sentence, which the district court denied. Soto appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Soto’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Soto’s Rule 35
motion is affirmed.




                                               2